Gildersleeve, J.
Action for negligence. Plaintiff and his wife were riding a tandem bicycle by the side of defendant’s track. Plaintiff and his wife swear that in order to avoid running into a baby carriage they turned the bicycle on to the track in front of defendant’s car, and that the motorman, instead of slackening his speed, as he had plenty of opportunity to do, and thereby avoiding the accident, rushed his car right on to them and injured the plaintiff and his wife and damaged the bicycle. On the other hand the defendant’s witnesses swear that the plaintiff turned the bicycle right against the side of the front of the car, and that it was impossible to avoid the injury. The jury found for the plaintiff. Plaintiff swears that before turning on the track, he looked around and saw a car some distance behind, coming slowly along, that he rang his bicycle bell and crossed over and was riding along the track when the motorman increased his speed and ran into them. He and his wife swear the car was about 125 feet behind them when they went on to the track, and after they had ridden about ten feet further on the track, the car caught up with them and rushed into them.
There is a sharp conflict as to the facts, but the evidence is sufficient to sustain the verdict. The questions of fact were properly submitted to the jury and their verdict should not be disturbed.
The judgment should be affirmed with costs to the respondent.
Freedman, P. J., and McAdam, J., concur.
Judgment affirmed, with costs to respondent.